DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated April 20, 2020.
	Claims 1-20 are pending and have been examined.
Claim Objections
	Applicant is advised that should claim 14 be found allowable, claim 16 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 16 is not a substantial but an actual duplicate of claim 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1  of copending Application No. 16/692,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in the reference application ('629), the location parameter teaches a kind of execution parameter.  
Claims 1 and 11 of instant Application, which are similar in scope, recite:
1. A transaction-enabling system comprising: a controller, comprising: a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value comprises a transaction description for one of a proposed or an imminent transaction, and wherein the transaction description comprises a cryptocurrency type value and a transaction amount value; a transaction support circuit structured to interpret a support resource description comprising at least one supporting resource for a plurality of transactions; a support utilization circuit structured to operate an expert system, wherein the expert system is configured to use machine learning to continuously improve at least one execution parameter for the plurality of transactions relative to the support resource description; and a transaction execution circuit structured to command execution of the plurality of transactions in response to the improved at least one execution parameter.
Claims 1, 2, and 6 of the reference application recite the following:
1. A transaction-enabling system comprising: a controller, comprising: a transaction detection circuit structured to interpret a transaction request value, wherein the transaction request value comprises a transaction description for one of a proposed or an imminent transaction, and wherein the transaction description comprises a cryptocurrency type value and a transaction amount value; a transaction locator circuit structured to determine a transaction location parameter in response to the transaction request value, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value; and a transaction execution circuit structured to provide a transaction implementation command in response to the transaction location parameter.
2.  The system of claim 1, wherein the transaction locator circuit is further structured to determine the transaction location parameter based on a tax treatment of the one of the proposed or the imminent transaction.
6.  The system of claim 2, wherein the transaction locator circuit is further structured to operate an expert system configured to use machine learning to continuously improve the determination of the transaction location parameter relative to the tax treatment of transactions processed by the controller.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 6, Applicant does not have an algorithm in the specification to show possession of the following computer implemented limitation:
the expert system is further configured to use machine learning to improve at least one parameter selected from the parameters consisting of: a battery energy transfer efficiency value; a battery life value; or a battery lifetime utilization cost value.
The closest description merely describes the functional result of using machine learning for a charging recharging cycle, in par 0905:
In embodiments, the platform 100 may include a charging cycle aware coin 181, wrapper, or an expert system that uses machine learning to optimize charging and recharging cycle of a rechargeable battery system to provide energy for execution of a cryptocurrency transaction. For example, a battery may be discharged for a cryptocurrency transaction only if a minimum threshold of battery charge is maintained for other operational use, if re-charging resources are known to be readily available, or the like. Machine learning for optimization of charging and recharging may use one or more models or heuristics, such as populated with relevant battery data (such as may be captured in a knowledge graph, which may contain energy source information by type, location and operating parameters), may be trained on a training set of human operations, may be supervised by human supervisors, and/or may use a deep learning technique based on outcomes over time, such as when operating on a wide range of internal system data and external data sources 182 as described throughout this disclosure.

However, nowhere is an algorithm described how machine learning improves a parameter for transfer efficiency value, a battery life value, or battery lifetime cost utilization value.  
An algorithm is required to meet the written description requirement for this computer implemented function.  See 84 Fed Reg 4, pages 57 – 63, Monday, January 7, 2019:
"[A] specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date."  P. 61.  As explained on pages 61-62, "An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task,' … Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure….  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it… If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 USC 112(a) for lack of written description must be made.  
See 84 Fed Reg 4, pages 57 – 63, Monday, January 7, 2019, available at: < https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28283.pdf > See also MPEP s 2161.01, subsection 1."  (emphasis added).
Applicant may either show where the algorithm is disclosed in the original disclosure or amend the claim.
Therefore, claim 6 is rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	Step 1: 
	Per Applicant's claims, 
Claims 1-10 are a system, which is a machine.
Claims 11-20 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
Step 2A, Prong One: 
The abstract idea of claim(s) 1 and 11, which are similar in scope, is defined as:
interpret a plurality of transaction request values, wherein each transaction request value comprises a transaction description for one of a proposed or an imminent transaction, and wherein the transaction description comprises a cryptocurrency type value and a transaction amount value; interpret a support resource description comprising at least one supporting resource for a plurality of transactions; [improve] at least one execution parameter for the plurality of transactions relative to the support resource description structured to command execution of the plurality of transactions in response to the improved at least one execution parameter.
The abstract idea steps recited in claims 1 and 11 are those which could be performed mentally, including with pen and paper, as follows:
First, one interprets transaction request values mentally by reading the values and making a judgment on them.  Then, one interprets a support resource description mentally in the same way.  Then, one mentally improves an execution parameter to command execution of a plurality of transactions by making a judgment which alters a parameter to command execution of a plurality of transactions, by making a judgment on a parameter, and commands execution by writing on paper that transactions are executed, such as signing a scrip, check, or other paper representing a transaction. Therefore, these steps are a mental process and therefore an abstract idea.  
Prong Two:  
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following elements:	A transaction-enabling system comprising: a controller, comprising: a transaction detection circuit
a transaction support circuit
a support utilization circuit structured to operate an expert system, wherein the expert system is configured to use machine learning to continuously improve; 
and a transaction execution circuit
Claim 11 recites the following additional elements:
operating an expert system, wherein the expert system is configured to use machine learning to continuously improve
These elements are merely instructions to apply the abstract idea to a computer or other machinery because elements of a controller and named circuits are merely instructions to apply an abstract idea to a computer in the form of coding, under a broadest reasonable interpretation.  Further, the expert system that uses machine learning is an applied use of machine learning.  This, and similarly in the dependent claims, is distinguished from Example 39 of the 2019 PEG guidance because as shown in those claims, steps were claimed to prepare images for the training dataset and specific training steps were claimed.  Further, as explained in the background, Example 39 overcomes previous limitations in using neural networking for facial detection.  Here there is no evidence shown that a previous technological limitation was overcome, nor are specific training steps claimed, nor are there specific steps to prepare a certain kind of data for training.  
Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Step 2B: 
For the reasons above in not finding a practical application in Applicant's combination of additional elements (controllers, circuits, and an expert system using machine learning), there is nothing significantly more than the abstract idea.  As explained in the 2019 PEG and MPEP, this analysis may be rolled over into Step 2B.  Therefore, Applicant has not recited significantly more than the abstract idea.  
	Per the dependent claims:
	Claims 2, 3, 4, 5, 9, 12, 13, 14, 15, and 16 further limit the abstract idea as well as the field of use of using the data to power transactions.  These claims do not claim elements that would be a practical application or significantly more than the abstract idea.
	Claims 6, 8, 9, 10, and 18-20 further describe the additional element of machine learning and continuous improvement, an ordinary use of machine learning.  The description does not describe machine learning in a way to show an improvement to machine learning outside of the expected "continuous improvement" of the technique.  Therefore, this is using machine learning in its ordinary capacity and is therefore not a practical application or significantly more than the abstract idea.  
	Claims 7 and 17 recite a "self executing cryptocurrency" without details as to how the cryptocurrency functions.  This describes a smart contract or other blockchain based currency being used in its ordinary capacity because it commits a transaction and therefore is not a practical application or significantly more than the abstract idea. 
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11-13, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheng et al., US PGPUB 20190340586 A1 ("Sheng").
	Per claim 1 and 11, which are similar in scope, Sheng teaches a transaction-enabling system comprising: a controller, comprising: a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value comprises a transaction description for one of a proposed or an imminent transaction in par 032: "The client interface module 106a of server computing device 106 establishes a connection with one or more of the client computing devices 102a-102n to initiate a conversion transaction from a first currency (e.g., Cryptocurrency A) to a second currency (e.g., Cryptocurrency B). The client interface module 106a receives (202) a request for a conversion of an amount of the first currency, which is listed for trading on at least one of a plurality of cryptocurrency exchanges, to an amount of the second currency listed for trading on at least one of the plurality of cryptocurrency exchanges."  The conversion transaction with first/second currency is a "plurality of transaction request values" because there are two currency values taught.  This also teaches a proposed/imminent transaction because it is a request to trade cryptocurrency which is both a proposal and imminent.  
	Sheng then teaches and wherein the transaction description comprises a cryptocurrency type value and a transaction amount value in par 033: "FIG. 3 is a diagram of an exemplary screenshot of a user interface 300 on the client computing device. As shown in FIG. 3, the user interface provides a first drop-down 302 box in which the user can select the currency to be withdrawn from his electronic wallet (in this case, BTC) and a second drop-down box 304 in which the user can select the currency to be received into his electronic wallet in exchange (in this case, ETH)."  Crypto type is taught by ETH or BTC, both crypto types.  Currency amount which teaches transaction amount is taught in par 034: "the electronic wallet software generates a payment instruction that indicates certain information, such as: currency type, currency amount, and address of the electronic wallet to which the currency will be sent." 
	Sheng then teaches a transaction support circuit structured to interpret a support resource description comprising at least one supporting resource for a plurality of transactions in par 064: "For example, because the use and trading of cryptocurrency is so new, trading data over six months old is typically not applicable to predictions of near-term cryptocurrency price changes. As a result, the AI prediction module 106d can only use a small amount of cryptocurrency trading data to train and test its machine learning model—which requires the use of unexpected techniques to ensure that the machine learning model generates valid predictions. The following paragraphs described these techniques in detail."  Previous cryptocurrency trading data teaches under a broadest reasonable interpretation a supporting resource for a plurality of transactions because the ML model is for multiple transactions not just for one transaction.  
 	Sheng then teaches a support utilization circuit structured to operate an expert system, wherein the expert system is configured to use machine learning to continuously improve at least one execution parameter for the plurality of transactions relative to the support resource description in par 052: "To identify the sequence of currency transactions with the optimal value, the cryptocurrency trading module 106e—in conjunction with the AI prediction module 106d—can execute advanced machine learning algorithms and data processing techniques that generate predictions of cryptocurrency price changes within and/or across the connected exchanges. The module 106e can then utilize the predicted price changes relating to particular currencies in determining the best sequence of transactions for a particular conversion requested by a user (e.g., BTC is expected to increase in price during the next 30 minutes, so the module 106e may select a sequence of transactions that accounts for the expected increase—such as a sequence that does not use BTC as an intermediary coin—to provide a better value for the conversion)."  The execution parameter is the sequence of transactions for a particular conversion in order to maximize value, which is from the AI prediction model, which in turn was based on the previous cryptocurrency trades that were used to train the AI prediction model.
	Sheng then teaches and a transaction execution circuit structured to command execution of the plurality of transactions in response to the improved at least one execution parameter in par 095: " In some embodiments, the notification message includes a link or button that instructs the user to click and immediately request the market price of one or more currencies and/or initiate a conversion for the subject currency."  The instruction with button teaches 'structured to command execution.  Note that the conversion, as previously taught above, can happen through a sequence, which teaches a plurality of transactions.
	Per claims 7 and 17, which are similar in scope, Sheng teaches the limitations of claim 1 and 11, above.  Sheng further teaches wherein the cryptocurrency type value indicates a self-executing cryptocurrency coin that commits a transaction of the plurality of transactions upon recognizing a transaction location parameter in pars 0100-0101: "It should be appreciated that, in some embodiments, the cryptocurrency trading module 106e can use location information received from the client computing device (e.g., GPS coordinates and the like) to perform location-based trading verification—meaning that the module 106e can determine the user's geographic location and apply a set of trading rules that comply with local and/or national securities laws and regulations that govern trading in the specific location of the user. Because cryptocurrency/blockchain trading is intrinsically global, and can be anonymous (unlike traditional stock trading), the systems and methods described herein advantageously utilize location-based verification to add a layer of compliance and trust to the cryptocurrency trading process.
	After verification is complete, the cryptocurrency trading module 106e withdraws (504) the amount of the first currency from the electronic wallet and stores the withdrawn amount in a temporary cache (e.g., in database 110). "  The withdrawal is a geographic based transaction.  
	Per claim 12, Sheng teaches the limitations of claim 11, above.  Sheng further teaches the commanding execution comprises utilizing the continuously improved at least one execution parameter in par 052: "To identify the sequence of currency transactions with the optimal value, the cryptocurrency trading module 106e—in conjunction with the AI prediction module 106d—can execute advanced machine learning algorithms and data processing techniques that generate predictions of cryptocurrency price changes within and/or across the connected exchanges. The module 106e can then utilize the predicted price changes relating to particular currencies in determining the best sequence of transactions for a particular conversion requested by a user (e.g., BTC is expected to increase in price during the next 30 minutes, so the module 106e may select a sequence of transactions that accounts for the expected increase—such as a sequence that does not use BTC as an intermediary coin—to provide a better value for the conversion)."  The execution parameter is the sequence of transactions for a particular conversion in order to maximize value, which is from the AI prediction model, which in turn was based on the previous cryptocurrency trades that were used to train the AI prediction model. 
	Per claim 13, Sheng teaches the limitations of claim 11, above.  Sheng further teaches commanding execution of a first transaction of the plurality of transactions in response to the at least one execution parameter in par 095: "Once the AI prediction module 106d has analyzed the trading data as described herein, the module 106d can generate one or more predictions of future price changes for specific currencies and/or cryptocurrencies. For example, the AI prediction module 106d may determine that BTC is up 12% in the last twenty-four hours and in the past two months, when BTC is up over 10%, the price of ETH is up in the next twenty-four hours on a 70% probability. In this case, the AI prediction module 106d can generate a notification message that is transmitted back to one or more of the client computing devices 102a-102n."
	Sheng further teaches wherein the continuously improving the at least one execution parameter comprises updating the at least one execution parameter in par 068: "The AI prediction module 106d can capture a market snapshot every minute, and accumulates 525,600 snapshots a year for training. The AI prediction module 106d keeps a revolving window of the snapshots, replacing the oldest one with the newest one as time goes by. So the training data and the test data are constantly being updated to improve the machine learning model. Given the limited number of snapshots that are significant to trending prediction, the AI prediction module 106d uses K-fold cross validation (as mentioned above) to optimize the use of the training data."	
	Sheng further teaches the method further comprising commanding execution of a second transaction of the plurality of transactions using the updated at least one execution parameter in par 097: "Turning back to FIGS. 2 and 3, once the cryptocurrency trading module 106e has identified a sequence of currency transactions that has an optimal value, the cryptocurrency trading module 106e executes (208) the identified sequence of currency transactions associated with the optimal value. For example, the user interface 300 of FIG. 3 will reflect the amount of the second currency that represents the optimal conversion (e.g., ETH 6.983664) and the user can select the ‘Start Exchange’ button to execute the sequence of currency transactions."  Note that the teaching of par 068 and 097 teaches that prediction models are being replaced constantly, and therefore the data is being updated constantly that is used for trading, so the subsequent trades are based on updated data.  
	Therefore, claims 1, 7, 11-13, and 17 are rejected under 35 USC 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 8, 10, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al., US PGPUB 20190340586 A1 ("Sheng") in view of Forbes et al., US 2017/0358041 A1 ("Forbes").  
	Per claims 2 and 14, and 16, which are similar in scope, Sheng teaches the limitations of claims 1 and 11, above.  Sheng does not teach wherein the support resource description comprises an energy price description for an energy source available to power the execution of the plurality of transactions.
	Forbes teaches a system for settling energy transactions over blockchain. See abstract. 
	Forbes teaches wherein the support resource description comprises an energy price description for an energy source available to power the execution of the plurality of transactions in par 0159: "provide a real time energy purchasing solution that matches the customers' real energy consumption against energy currently available within the microgrid or spot market; capture and transform market data that can provide intelligent analytics by generators for trending, forecasting, planning and maximizing revenue/investment opportunities; capture and transform energy data that can provide intelligent analytics for customers energy management, forecasting, procurement, profiling, bill optimization and recommendation purposes; and integrate with the existing distributed energy market exchange to allow EnergyNet buyers and sellers to connect and agree prices on distributed generation or curtailment"  	Transactions such as crypto are taught in par 0132: "providing electric power usage (past, current, and/or future projected) information, management, financial settlements, and messaging, and applications as described herein. In addition, the present invention provides for the use of blockchain technologies that provide for market based electric power usage (past, current, and/or future projected) information collection, management, tokens, financial settlements, alternative currencies such as “crypto currencies”, distributed databases, distributed general ledgers and secure messaging distributed amongst coordinators and data processing nodes as described herein."
	The limitation, to power the execution of the plurality of transactions is the intended use of the energy price description.  This limitation carries no patentable weight because prior art Sheng is capable of providing energy to a system, the intended use of the energy is not given patentable weight.  That being the case, the limitation is taught by Forbes, above.  See MPEP 2114(II) for apparatus and article claims; MPEP 2111.04 for process claims.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transaction improvement teaching of Sheng with the energy price description teaching of Forbes because Forbes teaches that by providing information about power supply and pricing alternatives, the end user can take different actions.  See par 003.  This would motivate one ordinarily skilled to modify Sheng, which teaches computer implemented methods and systems, with Forbes, because computer implemented methods and systems require electricity and Forbes would enable one to get different information about electricity use and have more choice.  For these reasons, one would be motivated to modify Sheng with Forbes.  
 	Per claims 3 and 15, which are similar in scope, Sheng and Forbes teach the limitations of claims 2 and 14, above.  Sheng does not teach wherein the energy price description comprises at least one of a forward price prediction or a spot price for the energy source. 
	Forbes teaches wherein the energy price description comprises at least one of a forward price prediction or a spot price for the energy source in par 0159: "aggregate and store revenue data into revenue grade settlement blocks (or Power Trading Blocks (PTBs)); connect microgrid and spot market buyers and sellers."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transaction improvement teaching of Sheng with the spot market teaching of Forbes because Forbes teaches that by providing information about power supply and pricing alternatives, the end user can take different actions.  See par 003.  This would motivate one ordinarily skilled to modify Sheng, which teaches computer implemented methods and systems, with Forbes, because computer implemented methods and systems require electricity and Forbes would enable one to get different information about electricity use and have more choice.  For these reasons, one would be motivated to modify Sheng with Forbes.  
	Per claim 4, Sheng and Forbes teach the limitations of claim 1, above.  Sheng does not teach wherein the support resource description comprises a plurality of energy sources available to power the execution of the plurality of transactions. 
	Forbes teaches wherein the support resource description comprises a plurality of energy sources available to power the execution of the plurality of transactions in par 0161: "Customers receive near real time market connection data and price signals giving visibility to generation as it becomes available in the market. This data is used by EnergyNet to facilitate intelligent energy purchasing and settlement between all market participants; Distributed generation availability in the form of power purchase offerings is received from Distributed Generators ensuring that intelligent energy purchasing decisions can be automated or recommended within a real time market. Customers with a generation capacity can also act as generators through EnergyNet if they have an exportable capacity;"  Customers plural is a plurality of energy sources available. 
	The limitation, to power the execution of the plurality of transactions is the intended use of the energy price description.  This limitation carries no patentable weight because prior art Sheng is capable of providing energy to a system, the intended use of the energy is not given patentable weight.  That being the case, the limitation is taught by Forbes, above.  See MPEP 2114(II) for apparatus and article claims; MPEP 2111.04 for process claims.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transaction improvement teaching of Sheng with the comprises a plurality of energy sources available teaching of Forbes because Forbes teaches that by providing information about power supply and pricing alternatives, the end user can take different actions.  See par 003.  This would motivate one ordinarily skilled to modify Sheng, which teaches computer implemented methods and systems, with Forbes, because computer implemented methods and systems require electricity and Forbes would enable one to get different information about electricity use and have more choice.  For these reasons, one would be motivated to modify Sheng with Forbes.  
	Per claim 5, Sheng and Forbes teach the limitations of claim 1, above.  Sheng does not teach wherein the support resource description comprises at least one of a state of charge or a charge cycle cost description for an energy storage source available to power the execution of the plurality of transactions.  
	Forbes teaches wherein the support resource description comprises at least one of a state of charge or a charge cycle cost description for an energy storage source available to power the execution of the plurality of transactions in par 0163 where battery discharge controllers are taught which is a state of charge.  See par 0163: "The grid elements can be power transfer switches, wind meters, utility meters, battery discharge controllers, tenant sub meters, solar meters, power distribution units (PDUs), appliance switches, EV charging stations, distributed energy resources (DERs), transfer switches, EV batteries, battery storage solutions other than EVs, inverters, controllable loads, weather stations, and HVAC environments."
	The limitation, to power the execution of the plurality of transactions is the intended use of the previous limitation.  This limitation carries no patentable weight because prior art Sheng is capable of providing energy to a system, the intended use of the energy is not given patentable weight.  That being the case, the limitation is taught by Forbes, above.  See MPEP 2114(II) for apparatus and article claims; MPEP 2111.04 for process claims.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transaction improvement teaching of Sheng with the state of charge teaching of Forbes because Forbes teaches that by providing information about power supply and pricing alternatives, the end user can take different actions.  See par 003.  This would motivate one ordinarily skilled to modify Sheng, which teaches computer implemented methods and systems, with Forbes, because computer implemented methods and systems require electricity and Forbes would enable one to get different information about electricity use and have more choice.  For these reasons, one would be motivated to modify Sheng with Forbes.  
	

	Per claims 8 and 18, which are similar in scope, Sheng and Forbes teach the limitations of claims 1 and 11, above.  Sheng further teaches wherein at least one of the plurality of transactions comprises a cryptocurrency transaction, and wherein the expert system is further configured to use the machine learning to optimize the execution of the cryptocurrency transaction based on real time [] information in par 095: "Once the AI prediction module 106d has analyzed the trading data as described herein, the module 106d can generate one or more predictions of future price changes for specific currencies and/or cryptocurrencies. For example, the AI prediction module 106d may determine that BTC is up 12% in the last twenty-four hours and in the past two months, when BTC is up over 10%, the price of ETH is up in the next twenty-four hours on a 70% probability. In this case, the AI prediction module 106d can generate a notification message that is transmitted back to one or more of the client computing devices 102a-102n. The app (or a browser) on the client computing devices 102a-102n can then display the notification message to the corresponding user. FIG. 4 is a diagram of an exemplary screenshot of a user interface 400 on the client computing device that includes a prediction notification message 402."
	Sheng does not teach energy price information. 
	Forbes teaches energy price information in par 0194: " Under a real time scenario, active grid elements could dynamically “Opt In” to a pre-determined profile or “Opt Out” or more importantly change the profile dynamically through the Energy Net Customer Portal GUI to take advantage of real time market pricing of electricity being sold by the utility, market participant, REP or any entity authorized to buy, sell and trade electric commodity or demand response products on behalf of the owner."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transaction improvement teaching of Sheng with the energy price information teaching of Forbes because Forbes teaches that by providing information about power supply and pricing alternatives, the end user can take different actions.  See par 003.  This would motivate one ordinarily skilled to modify Sheng, which teaches computer implemented methods and systems, with Forbes, because computer implemented methods and systems require electricity and Forbes would enable one to get different information about electricity use and have more choice.  For these reasons, one would be motivated to modify Sheng with Forbes.  
	Per claims 10 and 20, Sheng and Forbes teach the limitations of claims 4 and 14, above.  Sheng further teaches wherein at least one of the plurality of transactions comprises a cryptocurrency transaction, and wherein the expert system is further configured to use the machine learning to optimize the execution of a cryptocurrency transaction in par 095: "Once the AI prediction module 106d has analyzed the trading data as described herein, the module 106d can generate one or more predictions of future price changes for specific currencies and/or cryptocurrencies. For example, the AI prediction module 106d may determine that BTC is up 12% in the last twenty-four hours and in the past two months, when BTC is up over 10%, the price of ETH is up in the next twenty-four hours on a 70% probability. In this case, the AI prediction module 106d can generate a notification message that is transmitted back to one or more of the client computing devices 102a-102n. The app (or a browser) on the client computing devices 102a-102n can then display the notification message to the corresponding user. FIG. 4 is a diagram of an exemplary screenshot of a user interface 400 on the client computing device that includes a prediction notification message 402"
	Sheng does not teach based on the plurality of energy sources available (claim 20: based on the energy source available) to power computing resources to execute the plurality of transactions.
	Forbes teaches based on the plurality of energy sources available (claim 20: based on the energy source available) to power computing resources to execute the plurality of transactions in par 0183: " additional information may optionally be associated and/or stored with the consumer profile, and communicated via the network, including historical data relating to energy consumption, status, supply systems (by way of example and not limitation, back-up power supply, generator(s), battery, alternative energy such as solar, wind, etc., smartphone transactions relating to energy-affected activities, history of purchases made for products and/or services, history of offers and responses made for products and/or services, and combinations thereof. At least one message included with the GUI preferably includes information about electric power supply pricing and corresponding plan alternatives associated with advanced energy settlements; additional advertising and offers for products and/or services may be provided via the GUI based upon the corresponding profile for the user and/or account, opt-in/opt-out inputs, and combinations thereof. Preferably, market pricing conditions via a customer profile that can be loaded to a computer, smart phone, tablet, or any web-enabled appliance for accepting or modifying a profile or moreover a profile that automated controls based upon previously selected economic messages. In a further embodiment, energy consumption patterns within active grid elements profiles could be used to identify opportunities for up selling, down selling, or cross selling. These opportunities may be determined by the power utility or market participant, REP, and/or by affiliates, partners, or advertisers. Data from active grid elements profiles associated with the user and/or account (including historical data, real-time data, and/or projected or predicted future data) may be used to provide insights on inefficient devices, defective devices, or devices that require updating to meet current standards, and/or products and services corresponding or complementary to the active grid elements or the user/account."  Crypto usage for power is taught in par 0132: "The present invention provides for systems, methods, and graphic user interface embodiments for providing electric power usage (past, current, and/or future projected) information, management, financial settlements, and messaging, and applications as described herein. In addition, the present invention provides for the use of blockchain technologies that provide for market based electric power usage (past, current, and/or future projected) information collection, management, tokens, financial settlements, alternative currencies such as “crypto currencies”, distributed databases, distributed general ledgers and secure messaging distributed amongst coordinators and data processing nodes as described herein."
	The limitation, to power computing resources to execute the plurality of transactions is the intended use of the previous limitation.  This limitation carries no patentable weight because prior art Sheng is capable of providing energy to a system, the intended use of the energy is not given patentable weight.  That being the case, the limitation is taught by Forbes, above.  See MPEP 2114(II) for apparatus and article claims; MPEP 2111.04 for process claims.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transaction improvement teaching of Sheng with based on the energy sources available to power transactions teaching of Forbes because Forbes teaches that by providing information about power supply and pricing alternatives, the end user can take different actions.  See par 003.  This would motivate one ordinarily skilled to modify Sheng, which teaches computer implemented methods and systems, with Forbes, because computer implemented methods and systems require electricity and Forbes would enable one to get different information about electricity use and have more choice.  For these reasons, one would be motivated to modify Sheng with Forbes.  
Claim(s) 6, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al., US PGPUB 20190340586 A1 ("Sheng") in view of Forbes et al., US 2017/0358041 A1 ("Forbes"), in further view of Sanders, US PGPUB 2017/0005515 A1 ("Sanders").  
	Per claim 6, Sheng and Forbes teach the limitations of claim 5, above.  Sheng does not teach the energy storage source comprises a battery.
	Forbes teaches the energy storage source comprises a battery in par 0224: "In Level 4 (L4) of the present invention grid elements operable for providing electric power supply (by way of example and not limitation, solar power generation, fuel cell or battery power storage devices, wind generation, back-up power generators, etc.) that are properly constructed and configured, modeled, and connected with revenue grade metrology acceptable for energy settlement and market-based financial settlement within the energy market, are introduced after being registered and profile created within the EnergyNet platform." 
	Sheng and Forbes do not teach and wherein the expert system is further configured to use machine learning to improve at least one parameter selected from the parameters consisting of: a battery energy transfer efficiency value; a battery life value; or a battery lifetime utilization cost value.
	Sanders teaches machine learning with energy storage. See abstract.
	Sanders teaches and wherein the expert system is further configured to use machine learning to improve at least one parameter selected from the parameters consisting of: a battery energy transfer efficiency value; a battery life value; or a battery lifetime utilization cost value in par 0389: "One or more networked distributed energy resource energy storage apparatus accessed via a virtual energy pool, receiving signals for one or more orchestration plans from each one of one or more programs to determine an active mode for each of the one or more programs 07026; and one or more gateway controllers in communication with the virtual energy pool and linked to an electric vehicle energy control center and a distributed energy management telemetry system embodying one or more sets of rules and one or more sets of constraints to provide a predictive analytics module and an orchestration module wherein said one or more sets of rules and said one or more sets of constraints allow a user to implement multiple sets of rules and constraints which govern various resources selected from the group consisting of power generation, power storage, power use, pricing signals, cost signals to identify one or more incremental storage cycles, marginal cost management of cycle life degradation, virtual power plant orchestration, iterative schedule development, forward event scheduling, event awareness, and load control 07028."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transaction improvement teaching of Sheng in combination with Forbes with the machine learning and battery utilization cost value teaching of Sanders because Sanders, like Forbes, teaches "real time…delivery of aggregated energy and information" which would motivate one ordinarily skilled to modify Sheng and Forbes to increase the flexibility and compatibility of different kinds of energy usage (here, battery) in order to provide power to the transactions of Sheng.  See Sanders, par 0011.  For these reasons, one would be motivated to modify Sheng and Forbes with Sanders.  
	Per claims 9 and 19, which are similar in scope, Sheng and Forbes teach the limitations of claims 5 and 11, above.  Sheng does not teach wherein the expert system is further configured to use the machine learning to optimize a charging and recharging cycle of a rechargeable battery system to provide energy for execution of a cryptocurrency transaction. 
	Sanders teaches wherein the expert system is further configured to use the machine learning to optimize a charging and recharging cycle of a rechargeable battery system to provide energy for execution of a cryptocurrency transaction in par 0389: "and one or more gateway controllers in communication with the virtual energy pool and linked to an electric vehicle energy control center and a distributed energy management telemetry system embodying one or more sets of rules and one or more sets of constraints to provide a predictive analytics module and an orchestration module wherein said one or more sets of rules and said one or more sets of constraints allow a user to implement multiple sets of rules and constraints which govern various resources selected from the group consisting of power generation, power storage, power use, pricing signals, cost signals to identify one or more incremental storage cycles, marginal cost management of cycle life degradation, virtual power plant orchestration, iterative schedule development, forward event scheduling, event awareness, and load control 07028."
	The limitation, to provide energy for execution of a cryptocurrency transaction is the intended use of the previous limitation.  This limitation carries no patentable weight because prior art Sheng is capable of providing energy to a system, the intended use of the energy is not given patentable weight.  See MPEP 2114(II) for apparatus and article claims; MPEP 2111.04 for process claims.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the transaction improvement teaching of Sheng in combination with Forbes with the machine learning recharge cycle teaching of Sanders because Sanders, like Forbes, teaches "real time…delivery of aggregated energy and information" which would motivate one ordinarily skilled to modify Sheng and Forbes to increase the flexibility and compatibility of different kinds of energy usage (here, battery) in order to provide power to the transactions of Sheng.  See Sanders, par 0011.  For these reasons, one would be motivated to modify Sheng and Forbes with Sanders.  
	Therefore, claims 2-6, 8-10, 14-16, 18, 19, and 20 are rejected under 35 USC 103.
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Verma et al., US Pat No. 10,884,810, teaches in col 12 ln 56 – col 13 ln 30 using machine learning to improve blockchain transaction requests.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689                                                                                                                                                                                             


Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3689